

Exhibit 10.3


TWIN DISC, INCORPORATED
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AGREEMENT




This RESTRICTED STOCK AGREEMENT (the “Agreement”), by and between TWIN DISC,
INCORPORATED (the “Company”) and _____________________ (the “Director”) is dated
this ___ day of __________, 20___, to memorialize awards of restricted stock
under an equity compensation plan of the Company.
 
WHEREAS, the Company has adopted, and the shareholders of the Company have
approved, the Twin Disc, Incorporated 2010 Stock Incentive Plan for Non-Employee
Directors (the “Plan”), pursuant to which non-employee directors of the Company
may receive a portion of their annual retainer in the form of restricted stock
as of the day of each annual shareholders meeting; and
 
WHEREAS, the current annual retainer (exclusive of Committee chair fees) is
$_________, and the Board of Directors has approved that ____% of such annual
retainer will be paid in the form of restricted stock.
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:
 
1. Restricted Stock Awards.  Subject to the terms of the Plan, a copy of which
has been provided to the Director and is incorporated herein by reference, and
subject to the terms and conditions and restrictions set forth below, the
Company grants and agrees to grant to the Director _____ shares of the common
stock (“Restricted Stock”) of the Company.
 
2. Fair Market Value.  The fair market value of the shares granted was
___________ dollars and ______________ cents ($_______) per share on the date of
grant.
 
3. Price Paid by Director.  The price to be paid by the Director for the
Restricted Stock shall be         No          Dollars ($ 0.00      ) per share.
 
4. Restrictions on Transferability.  Except as otherwise provided in Section 5,
the shares granted shall not be subject to sale, assignment, pledge or other
transfer or disposition by the Director, except by reason of an exchange or
conversion of such shares because of merger, consolidation, reorganization or
other corporate action.  Any shares into which the granted shares may be
converted or for which the granted shares may be exchanged in a merger,
consolidation, reorganization or other corporate action shall be subject to the
same transferability restrictions as the granted shares.
 
5. Lapse of Restrictions on Transferability.  The shares of Restricted Stock
awarded hereunder shall become freely transferable as of the date of the annual
meeting of the Company’s shareholders that is subsequent to the date the
Restricted Stock was awarded if the Director continues to serve on the Board of
Directors of the Company up to such meeting; provided, however, that all
Restricted Stock held by the Director shall become freely transferable upon the
death or disability of the Director, as provided in Section 9.3 of the Plan.
 
6. Forfeitability.  Notwithstanding Section 5 of this Agreement, if the
Director:
 
a.
is recommended by the Company to be re-elected to the Board and fails to be
re-elected by the shareholders of the Company to the Board in that election; or



 
b.
is prohibited from serving on the Board by any court of competent jurisdiction
or other government authority, or in the discretion of the Board is no longer
competent to serve on the Board due to the Director’s violation of state or
federal securities law or other rule of the NASDAQ Stock Market (or such other
listing standards then applicable to the Company),



then any Restricted Stock held by the Director that remains subject to the
transfer restrictions set forth in Section 4 shall be immediately forfeited.
 
7. Rights of Shareholder.  Upon the date of issuance of certificates for shares
granted, the Director shall otherwise have all the rights of a shareholder
including the right to receive dividends and to vote shares.  Cash and stock
dividends shall be payable to the Director as they are paid by the Company, even
if the restrictions on the shares to which such dividends relate have not yet
lapsed.  The certificates representing such shares shall be held by the Company
for account of the Director, and shall be delivered to the Director as and when
the shares represented thereby become non-forfeitable.
 
8. Section 83(b) Election.  The Director acknowledges that:  (1) the stock
granted pursuant to the Plan and this Agreement is restricted property for
purposes of Section 83(b) of the Internal Revenue Code and that the shares
granted are subject to a substantial risk of forfeiture as therein defined until
the year in which such shares are no longer subject to a substantial risk of
forfeiture; and (2) the Director may make an election to include the fair market
value of the shares in income in the year of the grant in which case no income
is included in the year the shares are no longer subject to a substantial risk
of forfeiture.  Responsibility for determining whether or not to make such an
election and compliance with the necessary requirements is the sole
responsibility of the Director.
 
9. Restrictions on Transfer.  The Director agrees for himself and his heirs,
legatees and legal representatives, with respect to all shares granted hereunder
(or any securities issued in lieu of or in substitution or exchange therefore)
that such shares will not be sold or transferred except pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or pursuant
to an applicable exemption from registration (such as SEC Rule 144).  The
Director represents that such shares are being acquired for the Director’s own
account and for purposes of investment, and not with a view to, or for sale in
connection with, the distribution of such shares, nor with any present intention
of distributing such shares.


TWIN DISC, INCORPORATED


By:           ____________________________________
Its:           ____________________________________


DIRECTOR:


__________________________________________

21916639_1.DOC
 
 
 

--------------------------------------------------------------------------------

 
